RespoNsb by
Judge Settle
to Petition for Modification of Opinion, Sustaining Same and Modifying and Extending the Opinion.
*641Reconsideration of the questions involved in this case convinces us that the following clause of the opinion does not correctly state the law:
“Allowing each of them (appellee stockholders) to set off ratably against such amounts whatever pro rata may be found to be due them or any of them as depositors for money they may have had on deposit in the bank at the time of the execution of the deed of assignment. ’ ’
The stockholders of an insolvent- bank, when sued as such by a depositor, not a stockholder, to enforce the liability against them provided by section 547, Kentucky Statutes, cannot offset against the claim of such depositor any demand they, the stockholders, held against the bank as depositors when it became insolvent. Cov. Stone & Sand Co. v. Rosedale, etc. Jockey Club, 25 R., 963.
For the reasons indicated the petition for modification of the opinion is sustained, the clause of the opinion referred to withdrawn, and the opinion modified and extended to conform to the conclusion herein expressed.